Citation Nr: 0930653	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  04-40 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


 
THE ISSUES

1.  Entitlement to an increased evaluation for a left 
shoulder disorder, currently assigned a 30 percent disability 
evaluation.

2.  Entitlement to an increased evaluation for residuals of a 
right wrist fracture, currently assigned a 10 percent 
disability evaluation.

3.  Entitlement to an increased evaluation for lateral 
epicondylitis of the right elbow, currently assigned a 10 
percent disability evaluation.

4.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served in the Kentucky Army National Guard from 
November 1980 to January 1987, which included periods of 
active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in June 2007.  
That development was completed, and the case has since been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is in receipt of the maximum schedular 
evaluation for limitation of motion of the minor arm, and his 
left shoulder disorder is not productive of ankylosis of 
scapulohumeral articulation, other impairment of the humerus, 
or impairment of the clavicle or scapula.

3.  The Veteran is in receipt of the maximum schedular 
evaluation for limitation of motion of the major wrist, and 
his residuals of a right wrist fracture are not productive of 
impairment of the ulna, impairment of the radius, impairment 
of supination and pronation, or ankylosis.   

4.  The Veteran's lateral epicondylitis of the right elbow is 
not productive of limitation of extension of the forearm to 
75 degrees.

5.  The Veteran is currently assigned a 30 percent disability 
evaluation for a left shoulder disorder; a 10 percent 
disability evaluation for residuals of a right wrist facture, 
and, a 10 percent disability evaluation for lateral 
epicondylitis of the right elbow.

6.  The Veteran's service-connected disabilities have not 
been shown to render him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a left shoulder disorder have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5201 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right wrist fracture have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5299-5215 
(2008).

3.  The criteria for an evaluation in excess of 10 percent 
for lateral epicondylitis of the right elbow have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 
5207 (2008).

4.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.321, 
4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the Board acknowledges that the RO did not 
provide the Veteran with adequate notice in connection with 
his claims for an increased evaluation and for TDIU prior to 
the initial rating decision in August 2003.  Nevertheless, 
the RO did send the Veteran letters in February 2003 and June 
2007, which did meet the notification requirements.  The 
Board finds that any defect with respect to the timing of the 
notice requirement was harmless error.

In this regard, the Board notes that, while adequate notice 
provided to the Veteran was not given prior to the first 
agency of original jurisdiction (AOJ) adjudication of the 
case, notice was provided by the AOJ prior to the transfer 
and certification of the Veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the Veteran's claims for an increased 
evaluation and fir TDIU were readjudicated in a statement of 
the case (SOC) and a supplemental statement of the case 
(SSOC).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
argument in support of his claims.  Viewed in such context, 
the furnishing of notice after the decision that led to this 
appeal did not compromise the essential fairness of the 
adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004).  The Veteran has had a "meaningful opportunity to 
participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the Veteran.  Therefore, with 
respect to the timing requirement for the notice in 
connection with the claims for an increased evaluation and 
TDIU, the Board concludes that to decide this appeal would 
not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claims for an increased 
evaluation.   Specifically, the February 2003 letter stated, 
"To establish entitlement to increased service connected 
compensation benefits, the evidence must show that your 
service connected disability(ies) has/have increased in 
severity in accordance with the Schedule for Rating 
Disabilities (38 CFR Part 4)."  It was noted that such 
evidence could include both medical and lay evidence.  
Similarly, the June 2007 letter stated, "To establish 
entitlement to increased evaluation for your service-
connected disability, the evidence must show that your 
service connected disability has gotten worse."  In 
addition, the June 2007 letter noted that the Veteran could 
submit evidence showing that his service-connected 
disabilities had increased in severity.  That letter 
explained that such evidence could be a statement from a 
physician and statements from other individuals who were able 
to describe from their knowledge and personal observations in 
what manner his disability had worsened.  The June 2007 
letter further advised the Veteran to notify VA if there was 
any other information or evidence that he believed would 
support his claims and instructed him to provide any evidence 
that he may have pertaining to his claims.  As such, the 
notice letters in this case did indicate that the Veteran 
must provide or ask VA to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.

Additionally, as will be discussed below, the Veteran is 
currently assigned a 30 percent disability evaluation his 
left shoulder disability, a 10 percent disability evaluation 
for right wrist disability, and a 10 percent disability 
evaluation for his right elbow disability pursuant to 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5201, 5299-5215, 5207.  
The Board does acknowledge that the notice letters did not 
specifically provide the rating criteria.  However, the Board 
also notes that the November 2004 statement of the case (SOC) 
contained the pertinent rating criteria, including Diagnostic 
Codes 5201, 5207, and 5215.  Following the issuance of that 
document, the RO readjudicated the Veteran's claims for an 
increased evaluation in a June 2009 supplemental statement of 
the case (SSOC).  Thus, VA cured any defect in the notice 
before the case was transferred to the Board on appeal, and 
no prejudice to the appellant will result in proceeding with 
the issuance of a final decision. Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  As such, the 
Board finds that the Veteran was provided adequate notice of 
the applicable rating criteria.

The notice letters also informed the Veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In this regard, the June 2007 letter indicated that 
disability rating can be changed when there are changes in 
the condition.  The letter stated that a rating will be 
assigned from 0 percent to 100 percent depending on the 
disability involved and explained that VA uses a schedule for 
evaluating disabilities that is published in Title 38, Code 
of Regulations, Part 4.  It was also noted that a disability 
evaluation other than the level found in the schedule for a 
specific condition can be assigned if the impairment is not 
adequately covered by the schedule.  The June 2007 letter 
further indicated that evidence of the nature and symptoms of 
the disability, the severity and duration of the symptoms, 
and the impact of the condition and symptoms on employment 
would be considered in determining the disability rating.  

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the Veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  As noted above, the 
June 2007 letter indicated that the evidence could be a 
statement from a physician containing the physical and 
clinical findings, the results of any laboratory tests or x-
rays, and the dates of examinations and test.  It was also 
noted that the Veteran could submit statements from other 
individuals who were able to describe from their knowledge 
and personal observations in what manner his disability had 
worsened.  The June 2007 letter further listed examples of 
evidence, which included information about on-going 
treatment, Social Security Administration determinations, 
statements from employers, and lay statements from people who 
have witnessed how the disability symptoms affect him.

Based on the foregoing, the Board finds that the February 
2003 and June 2007 letters informed the Veteran of the 
information and evidence necessary to substantiate his for an 
increased evaluation and satisfied the additional notice 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

In addition, the notice letters informed the Veteran of the 
evidence necessary to substantiate his claim for TDIU.  In 
this regard, the June 2007 letter explained that he may be 
entitled to compensation at the 100 percent rate if he is 
unable to secure and follow a substantially gainful 
occupation because of his service-connected disabilities.  
The letter explained that the evidence must show that his 
service-connected disabilities are sufficient, without regard 
to other factors, to prevent him form performing the mental 
and/or physical tasks required to obtain or maintain 
substantially gainful employment.  It was noted that that he 
generally must meet certain disability percentage 
requirements, i.e., one disability ratable at 60 percent or 
more; or, more than one disability ratable at 40 percent or 
more and a combined rating of 70 percent or more.  The June 
2007 letter further explained that he could be entitled to 
TDIU based on exceptional circumstances and that such a claim 
would require evidence showing that his service-connected 
disabilities present such an exceptional or unusual 
disability picture, due to such factors as marked 
interference with employment or frequent periods of 
hospitalization, that application of the regular schedular 
standards is impractical.

Moreover, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to 
provide.  In particular, February 2003 and June 2007 letters 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claims, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records and VA medical records.  
The Veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2003 and June 2007 letters notified the Veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  Those letters also requested that he complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the 
February 2003 letter informed the Veteran that it was still 
his responsibility to support his claims with appropriate 
evidence, and the June 2007 letter indicated that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the June 2007 letter informed the Veteran that a 
disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
letter also explained how disability ratings and effective 
dates were determined.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claims.  He was 
also afforded VA examinations in March 2003 and December 
2008.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examinations obtained in this case are adequate, 
as they are predicated on a review of the claims file and all 
pertinent evidence of record, and fully address the rating 
criteria that are relevant to rating the disability in this 
case.  Thus, there is adequate medical evidence of record to 
make a determination in this case.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue son appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  

The Board does observe the contention of the Veteran's 
representative that a goniometer was not used by the December 
2008 VA examiner.  Applicable regulations provide that the 
use of a goniometer in the measurement of limitation of 
motion is indispensable in examinations conducted within the 
Department of Veterans Affairs. See 38 C.F.R. § 4.46.  
However, as will be discussed below, the Veteran is already 
in receipt of the maximum schedular evaluation for his 
limitation of motion of the left arm and limitation of motion 
of the right wrist.  As such, the measurement of the range of 
motion does not affect the outcome of his claims for an 
increased evaluation for his left shoulder disorder and for 
residuals of a right wrist fracture. 

Moreover, the Board notes that the VA joints examination 
worksheet states "Using a goniometer, measure the active 
range of motion, of the unaffected joint (if normal) than the 
affected.  Provide range of motion in degrees." (emphasis in 
original).  To resolve situations such as this one, the Court 
has noted that there is a presumption of regularity in the 
law to the effect that "[t]he presumption of regularity 
supports the official acts of public officers and, in the 
absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties."  
Clear evidence to the contrary is required to rebut the 
presumption of regularity. Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (quoting United States v. Chemical Foundation, 
272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with 
regularity in procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied the 
presumption of regularity to procedures at the RO level.  The 
Court specifically held that a statement of an appellant, 
standing alone, is not sufficient to rebut the presumption of 
regularity in RO operations. See Jones v. West, 12 Vet, App. 
98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62. 64-65 
(1992).  Once the presumption of regularity has been rebutted 
by clear evidence, however, the burden of proof shifts to the 
VA to show actual compliance with the procedure.
In order to rebut the presumption of regularity in this case, 
the evidence must show that the December 2008 VA examiner did 
not use a goniometer to measure the Veteran's range of 
motion.  Although the examiner did not specifically state 
that he used a goniometer, there is also no statement that he 
did not utilize such a device.  Other than the Veteran's own 
statements, there is nothing in the record showing that a 
goniometer was not used by the December 2008 VA examiner.  
Therefore, the Board finds that there is insufficient 
evidence to rebut the presumption of regularity.  
Accordingly, applying the presumption to the instant case, 
the Board must conclude that the December 2008 followed the 
VA joints examination worksheet and used a goniometer to 
measure the Veteran's range of motion.  

The Board also observes the contention of the Veteran's 
representative that the December 2008 VA examiner did not 
properly opine whether the Veteran's service-connected 
disabilities were worse or better and did not address the 
effects of pain, weakness, stiffness, and painful motion.  
However, the examiner commented that the Veteran's left 
shoulder and right wrist disabilities had progressively 
worsened since their onset and that his right elbow 
disability had improved since its onset.  As such, the 
December 2008 VA examiner did comment on whether the 
disabilities were worse or better.  In addition, the examiner 
observed the Veteran's complaints of pain, noted the 
objective evidence of pain following repetitive motion, and 
commented on the additional limitations after three 
repetitions of motion.  He also summarized the joint 
symptoms, including whether there was pain, stiffness, 
weakness, incoordination, and functional limitations and 
commented on whether there was objective evidence of pain 
with active motion.  Thus, the December 2008 VA examiner did 
address the effects of pain, weakness, stiffness, and painful 
motion, contrary to the representative's contention.  

The Board further acknowledges the contention of the 
Veteran's representative that the December 2008 VA examiner 
seemed incapable of offering a clear opinion regarding the 
question of whether the Veteran's service-connected 
disabilities prevent him from seeking or maintaining gainful 
employment.  In this regard, the representative has argued 
that the examiner ignored the June 2007 Board remand that he 
provide such an opinion.  It was also asserted that the 
opinion should have considered the type of work for which the 
Veteran is trained and whether his disabilities prevent him 
from seeking such a position, as he was not seeking a 
sedentary job and may not be qualified for one.  However, the 
Board notes that the December 2008 VA examiner did observe 
that the Veteran's usual occupation was a mechanic and 
security guard and that he had been unemployed for the 
previous five to ten years.  It was noted that the Veteran's 
service-connected disabilities had resulted in him being 
assigned to different duties and had an impact on physical 
employment, but did not affect sedentary employment.  As 
such, the December 2008 VA examiner did provide the requested 
opinion regarding the effect of his service-connected 
disabilities on his employability.  In addition, the examiner 
specifically noted the Veteran's usual occupation.  Although 
the representative has asserted that the Veteran is not 
seeking sedentary employment, the Board notes that the 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the Veteran can find employment. See Van Hoose v. Brown, 4 
Vet. App. 3 61, 363 (1993).  As such, the Board finds that 
the December 2008 VA examination and opinion are adequate for 
the purpose of adjudicating the Veteran's claim for 
entitlement to TDIU.

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC), which informed them of the laws and 
regulations relevant to the Veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings, different or "staged" ratings may be 
assigned for such different periods of time.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.


I.  Left Shoulder

The Veteran is currently assigned a 30 percent disability 
evaluation for his left shoulder disorder pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5201.  Under Diagnostic Code 
5201, a 30 percent disability evaluation is warranted when 
the minor arm is limited to midway between side and shoulder 
level.  A 30 percent disability evaluation is the maximum 
schedular rating available under Diagnostic Code 5201.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
demonstrated by the medical evidence of record, the Veteran 
is right-handed and as such, minor, as opposed to major, 
shoulder disability ratings are applicable. 38 C.F.R. § 4.69.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for his 
left shoulder disorder.  As previously noted, a 30 percent 
disability evaluation represents the maximum schedular rating 
available for limitation of motion of the minor arm under 
Diagnostic Code 5201.  Consequently, the Veteran is not 
entitled to an increased evaluation under that diagnostic 
code.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code. See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis of scapulohumeral 
articulation, other impairment of the humerus, and impairment 
of the scapula or clavicle, the Board finds that the criteria 
for a rating in excess of 30 percent for his left shoulder 
disability are simply not met. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5200, 5202, 5203 (2008).  In this regard, the 
medical evidence of record does not show the Veteran to have 
ankylosis of scapulohumeral articulation or fibrous union of 
the humerus.  In fact, the range of motion studies contained 
in the record, including the December 2008 VA examination 
findings, do not demonstrate that the joint was immobile or 
fixed in place.  The Board notes that ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is 
"stiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint," citing Stedman's Medical Dictionary 87 (25th ed. 
1990).  Moreover, a 20 percent disability evaluation is the 
maximum schedular evaluation available under Diagnostic Code 
5203.  Therefore, the Board finds that the Veteran is not 
entitled to a higher or separate evaluation under Diagnostic 
Codes 5200, 5202, and 5203.

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, the Veteran is already assigned the 
maximum schedular evaluation under Diagnostic Code 5201.  In 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, supra, are not applicable to the Veteran's current 
claim.  Therefore, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for an increased 
evaluation for a left shoulder disorder.


II.  Right Wrist

The Veteran is currently assigned a 10 percent disability 
evaluation for his residuals of a right wrist fracture 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5215.  
When an unlisted disease, injury, or residual is encountered, 
requiring analogy, the diagnostic code number will be 
"built-up" as follows.  The first two digits will be 
selected from that part of the schedule most closely 
identifying the part, or system, of the body involved.  The 
last two digits will be "99" for all unlisted conditions. 
38 C.F.R. §§ 4.20, 4.27 (2008).

Under Diagnostic Code 5215, a 10 percent disability 
evaluation represents the maximum schedular criteria for 
limited motion of the wrist.  Consequently, the Veteran is 
not entitled to an increased rating under Diagnostic Code 
5215.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code. See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing impairment of the ulna, 
impairment of the radius, impairment of supination and 
pronation, and ankylosis of the wrist, the Board finds that 
the criteria for a rating in excess of 10 percent are simply 
not met. See 38 C.F.R. § 4.71a, Diagnostic Codes 5211, 5212, 
5213, and 5214 (2008).  In this regard, the Veteran has not 
been shown to have ankylosis of the wrist, impairment of the 
ulna, impairment of the radius, or impairment of supination 
and pronation.  In fact, the March 2003 VA examination found 
his right wrist to have hyperextension to 60 degrees, and the 
December 2008 VA examination showed him to have dorsiflexion 
to 70 degrees, palmar flexion to 70 degrees, radial deviation 
to 20 degrees, and ulnar deviation to 40 degrees.  Those 
findings do not indicate that the Veteran's joint was 
immobile or fixed in place.  As previously discussed, 
ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure." Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (Ankylosis is "stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint," citing Stedman's Medical 
Dictionary 87 (25th ed. 1990).  Moreover, the March 2003 VA 
examiner observed that a September 2000 x-ray was negative 
and that an August 2002 x-ray showed that both bony 
structures were intact without any fracture.  The latter x-
ray also showed that the bones were normally mineralized and 
were articulating in a normal manner.  Therefore, the Board 
finds that the Veteran is not entitled to a higher or 
separate evaluation under Diagnostic Codes 5211, 5212, 5213, 
and 5214.

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, the Veteran is already assigned the 
maximum schedular evaluation under Diagnostic Code 5215.  In 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, supra, are not applicable to the Veteran's current 
claim.  Therefore, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for an increased 
evaluation for his residuals of a right wrist fracture.




III.  Right Elbow

The Veteran is currently assigned a 10 percent disability 
evaluation for his lateral epicondylitis of the right elbow 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5207.  Under 
that diagnostic code, a 10 percent disability evaluation is 
contemplated for extension of the major forearm limited to 45 
or 60 degrees.  A 20 percent disability evaluation is 
warranted when extension of the major forearm is limited to 
75 degrees.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for his 
lateral epicondylitis of the right elbow.  The medical 
evidence of record does not show his forearm to be limited to 
75 degrees of extension.  In this regard, the March 2003 VA 
examination indicated that he had full extension to zero 
degrees, and the December 2008 VA examination found his right 
elbow to have extension from 90 to zero degrees.  As such, 
the Veteran has not been shown to have met the criteria for 
an evaluation in excess of 10 percent under Diagnostic Code 
5207.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code. See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis of the elbow, 
limitation of motion of the forearm, flexion limited to 100 
degrees and extension limited to 45 degrees, and other 
impairment of the flail joint, the Board finds that the 
criteria for a rating in excess of 10 percent are simply not 
met. See 38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5206, 
5208, and 5209 (2008).  In this regard, the medical evidence 
of record does not show the Veteran to have ankylosis of the 
elbow; flexion of the major forearm limited to 90 degrees; 
flexion limited to 100 degrees and extension limited to 45 
degrees; or, other impairment of the flail joint.  In fact, 
the March 2003 VA examination found him to have full flexion 
to 160 degrees, full extension to zero degrees, and pronation 
and supination between 80 and 90 degrees.  The examiner also 
commented that an August 2002 x-ray had revealed an olecranon 
spur to be the only right elbow abnormality.  In addition, 
the December 2008 VA examiner indicated that the Veteran's 
right elbow had 135 degrees of flexion, 90 to zero degrees of 
extension, and zero to 90 degrees of pronation and 
supination. The latter examiner further stated that an x-ray 
at that time was unremarkable, except for a small olecranon 
spur that was noted.  Therefore, the Board finds that the 
Veteran is not entitled to a higher or separate evaluation 
under Diagnostic Codes 5205, 5206, 5208, and 5209.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected 
right elbow disability was not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
Veteran's symptoms were supported by pathology consistent 
with the assigned 10 percent rating, and no higher.  In this 
regard, the Board observes that the Veteran has complained of 
pain on numerous occasions.  However, the effect of the pain 
in the Veteran's right elbow is contemplated in the currently 
assigned 10 percent disability evaluation under Diagnostic 
Code 5207.  Indeed, the August 2003 rating decision 
specifically contemplated this pain in its continuation of 
the 10 percent disability evaluation. The Veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an increased evaluation.  Although the December 2008 
VA examiner commented that there was objective evidence of 
pain following repetitive motion, he also stated that there 
were no additional limitations after three repetitions of 
range of motion.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for an increased evaluation for his lateral epicondylitis of 
the right elbow.

IV.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total 
rating for compensation purposes based on unemployability 
when the evidence shows that the veteran is precluded, by 
reason of his service- connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  38 C.F.R. 
3.340, 3.341, 4.16.  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Under section 4.16(b) of VA regulations, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), the RO may 
submit such case to the Director, Compensation and Pension 
Service, for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).  The Board is precluded from granting a total 
rating under section 4.16(b) because the authority to grant 
such a rating is vested specifically in the Director, 
Compensation and Pension Service.  Should the Board find that 
a case it is reviewing on appeal is worthy of consideration 
under section 4.16(b), the Board may remand the case to the 
RO for referral to the Director, Compensation and Pension 
Service, but the Board may not grant a total rating in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (noting that Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Thus, the decision by the RO whether to 
refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In this case, the Veteran is currently assigned a 30 percent 
disability evaluation for a left shoulder disorder; a 10 
percent disability evaluation for residuals of a right wrist 
facture, and, a 10 percent disability evaluation for lateral 
epicondylitis of the right elbow.  His combined evaluation is 
50 percent.  As such, the Veteran does not meet the minimum 
schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

Nevertheless, as previously stated, veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards may submit claims 
to the Director of the Compensation and Pension Service for 
extraschedular consideration in cases of veterans who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  In this case, the RO denied referral for 
consideration of the Veteran's TDIU claim on an 
extraschedular basis in the August 2003 rating decision 
because the evidence failed to show that the Veteran was 
unemployable due to his service-connected disabilities.  

Upon review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that there 
are any unusual or exceptional circumstances present in the 
Veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  In this 
regard, there has been no indication that VA's schedule for 
rating disabilities is insufficient or inadequate to assign 
ratings for the Veteran's service-connected disabilities.

The Board does observe that the Veteran reported in his 
January 2003 VA Form 21-8940 that he last worked full-time as 
a security guard in 1998.  However, the fact that the Veteran 
is unemployed or has difficulty obtaining employment is not 
enough.  As noted above, the question is whether the Veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  

The December 2008 VA examiner observed that the Veteran's 
usual occupation was that of a mechanic and security guard 
and that he was unemployed, but not retired.  The examiner 
also indicated that that the Veteran's service-connected left 
shoulder and right wrist disabilities had significant effects 
on his usual occupation, but there were no significant 
effects from his service-connected right elbow disorder.  
Nevertheless, the examiner stated that the left shoulder and 
right wrist disabilities only resulted in the Veteran being 
assigned different work duties.  Although there was an impact 
on his physical employment, the examiner noted that there was 
no impact on sedentary employment.  As such, the December 
2008 VA examiner merely stated that the Veteran was limited 
and did not indicate that he was entirely incapable of 
securing some form of employment.   There is no probative 
evidence of record to suggest that the Veteran is incapable 
of performing sedentary work or other forms of similar work.  

There is also no indication that any other agency, such as 
the Social Security Administration-which is not limited in 
its review of matters concerning unemployability to 
consideration of only service-connected disabilities--has 
determined that the Veteran is currently unemployable.  As 
such, the medical evidence does not show the Veteran to be 
unemployable due to his service-connected disabilities. 

Based on the foregoing, the Board concludes that while the 
Veteran undoubtedly has industrial impairment as a result of 
his service-connected disabilities, as evidenced by his 
combined 50 percent disability evaluation, the evidence does 
not show that the service-connected disorders alone preclude 
gainful employment.  The Board would note that "[t]he 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1 (2008).  
Based on a review of the evidence of record, the Board is of 
the opinion that the disability evaluations assigned to the 
Veteran's disorders under the VA Schedule for Rating 
Disabilities accurately reflect the Veteran's overall 
impairment to his earning capacity due to his service-
connected disabilities.  Therefore, a total rating for 
compensation based on individual unemployability due to 
service-connected disability is not warranted.


ORDER

An evaluation in excess of 30 percent for a left shoulder 
disorder is denied.

An evaluation in excess of 10 percent for residuals of a 
right wrist fracture is denied.

An evaluation in excess of 10 percent for lateral 
epicondylitis of the right elbow is denied.

A total disability evaluation based upon individual 
unemployability due to service-connected disability is 
denied.




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


